Filed 2/24/15 P. v. Kearney CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



                                                       COPY

              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yolo)
                                                            ----




THE PEOPLE,                                                                                  C076400

                   Plaintiff and Respondent,                                    (Super. Ct. No. CRF134506)

         v.

ANDREW SCOTT KEARNEY,

                   Defendant and Appellant.




         This case comes to us pursuant to People v. Wende (1979) 25 Cal. 3d 436 (Wende).
Having reviewed the record as required by Wende, we affirm the judgment.
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal. 4th 106, 110, 124.)




                                                             1
                                       BACKGROUND

        On November 2, 2013, defendant Andrew Scott Kearney was in West Sacramento
knowingly in possession of a usable amount of methamphetamine and knew its value as a
narcotic substance. In addition, defendant had been previously convicted of residential
burglary and served a prior prison term.
        A complaint charged defendant with possession of a controlled substance (Health
& Saf. Code, § 11377, subd. (a)), possession of controlled substance paraphernalia
(Health & Saf. Code, § 11364.1), and false representation of identity to a police officer
(Pen. Code, § 148.9, subd. (a)).1 The complaint also alleged defendant had three prior
strike convictions (§ 667, subd. (d)) and had served five prior prison terms (§ 667.5, subd.
(b)). Defendant pleaded no contest to possession of a controlled substance and admitted
he had one or more prior strike convictions and had served a prior prison term. The trial
court dismissed the remaining counts and allegations. The trial court sentenced
defendant in accordance with the plea to an aggregate term of five years in state prison
and ordered defendant to pay a restitution fund fine of $300 (§ 1202.4), a $50 criminal
laboratory analysis fee (Health & Saf. Code, § 11372.5), a penalty assessment of $150, a
drug program fee of $150 (Health & Saf. Code, § 11372.7), a penalty assessment of $450,
a $40 court operations assessment (Pen. Code, § 1465.8), and a $30 criminal conviction
assessment (Gov. Code, § 70373, subd. (a)(1)). The trial court awarded defendant 236
days of presentence custody credit. The trial court denied defendant’s request for a
certificate of probable cause.
        We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief setting forth the facts of the case and, pursuant to Wende, supra, 25 Cal. 3d 436,
requesting the court to review the record and determine whether there are any arguable




1   Undesignated statutory references are to the Penal Code.

                                             2
issues on appeal. Defendant was advised by counsel of the right to file a supplemental
brief within 30 days of the date of filing of the opening brief. We have undertaken an
examination of the entire record pursuant to Wende, and we find no arguable error that
would result in a disposition more favorable to defendant.

                                      DISPOSITION

      The judgment is affirmed.



                                                      HULL                  , J.



We concur:



      BLEASE               , Acting P. J.



      BUTZ                 , J.




                                            3